


Exhibit 10.3 -   Employment Agreement Between The First of Long Island
Corporation and Richard Kick Dated January 1, 2005


[THE FIRST OF LONG ISLAND CORPORATION LETTERHEAD]

  January 1, 2005


Mr. Richard Kick

Dear Mr. Kick:

        This letter employment agreement (the “Agreement”) supersedes and
replaces your Special Severance Agreement dated as of January 1, 2002. The terms
and conditions of your employment by The First of Long Island Corporation
(“FLIC”), and its subsidiary, The First National Bank of Long Island (the
“Bank”), are as follows:

1. TERM; RENEWAL


        The Initial Term of the Agreement shall run from January 1, 2005 through
and including June 30, 2006 and, if not terminated as described below, the
Agreement shall, on January 1 of each year, automatically be extended for an
additional year, resulting in a new one and one-half year term (the “Renewal
Terms”), with such modifications hereto as the parties shall agree in writing;
provided, however, that the Agreement shall not be so extended in the event that
you or FLIC provides written notice of non-extension to the other party no later
than October 31 of the preceding year. Notwithstanding the foregoing, FLIC may
not provide such notice of non-extension during any period of time in which the
Board of Directors of FLIC is actively negotiating a transaction the
consummation of which would constitute a Change of Control Event (as hereinafter
defined).

2. CAPACITY


        A. You shall be employed in the capacity of Executive Vice President of
the Bank and such other senior executive title or titles of FLIC or the Bank as
may from time to time be determined by the Board of Directors of the Bank and
FLIC. You shall be the senior operations and senior retail loan officer of the
Bank, with such duties and responsibilities as shall be assigned to you by the
Chief Executive Officer or by the Board of Directors of the Bank. You shall be
responsible to the Chief Executive Officer of FLIC and the Bank.

        B. You agree to devote your full time and attention and best efforts to
the faithful and diligent performance of your duties to FLIC and the Bank and
shall serve and further the best interests and enhance the reputation of FLIC
and the Bank to the best of your ability. Nothing herein shall be construed as
preventing you from serving as a member of the board of directors of any
non-profit organization.

3. COMPENSATION


        As full compensation for your services, you shall receive the following
from FLIC or, in the discretion of FLIC, it shall cause the following to be paid
or provided by the Bank:

        A. A Base Annual Salary of not less than One Hundred Eighty Four
Thousand Dollars ($184,000.00), payable bi-weekly; provided, however, that no
later than January 15 of each year that this Agreement shall remain in effect,
the Chief Executive Officer and the Board of Directors of FLIC shall review your
compensation, without any commitment, to determine whether to increase your Base
Annual Salary hereunder. In the event that the Board of Directors of FLIC does,
from time to time, increase your Base Annual Salary, the increased amount shall
be your Base Annual Salary for all purposes of this Agreement, and such
increased amount shall be the minimum amount payable hereunder.

        B. Such other benefits as are consistent with the personnel benefits
provided by the Bank and FLIC to its officers and employees.

12

--------------------------------------------------------------------------------




        C. The use of an appropriate automobile furnished by the Bank.

4. TERMINATION PAYMENT.


        A. You will be entitled to a payment (the “Termination Payment”) equal
to One Hundred Twenty Five Per Cent (125%) of your then current Base Annual
Salary (the dollar amount so calculated being hereafter referred to as the “Full
Severance”) and FLIC shall make such Termination Payment to you, in the event
of, and within ten (10) days after, the occurrence of any of the following:

                 (i) Your employment is terminated by the Bank, provided,
however, that you shall not be entitled to receive such payment if such
termination is due to gross and substantial dishonesty on your part; or

                 (ii) You resign your employment with the Bank for Good Reason
(as hereinafter defined) within twenty-four months after a Change of Control
Event.

        B. You will be entitled to a Termination Payment equal to Sixty Six and
Two-Thirds Per Cent (66 2/3%) of the Full Severance in the event that you resign
your employment with the Bank for any reason during the period beginning on the
thirty-first day after a Change of Control Event (as hereinafter defined) and
ending on the sixtieth day after such event.

        C. FLIC may elect to discharge its obligation to make the Termination
Payment by causing the Bank, its wholly owned subsidiary, to do so.

5. NON-WAIVER.


        Your failure to resign upon the occurrence of a particular event
constituting Good Reason hereunder shall not bar you from resigning upon the
subsequent occurrence of any other or further event constituting Good Reason,
and thereby becoming eligible to receive the Termination Payment, provided that
such resignation occurs within twenty-four months after a Change of Control
Event.

6. INELIGIBILITY FOR TERMINATION PAYMENT.


        Regardless of whether a Change of Control Event shall have occurred, you
shall not be entitled to any Termination Payment in the event that your
employment is terminated by reason of your death, normal retirement or
disability.

7. DEFINITIONS.


        A. “Good Reason” for resignation by you of your employment shall mean
the occurrence (without your express written consent) of any one of the
following acts or omissions to act by FLIC or the Bank:

                 (i) The assignment to you of any duties materially inconsistent
with the nature and status of your responsibilities immediately prior to a
Change of Control Event, or a substantial adverse alteration in the nature or
status of your responsibilities from those in effect immediately prior to the
Change of Control Event; provided, however, that a redesignation of your title
shall not in and of itself constitute Good Reason if your overall duties and
status within FLIC and the Bank are not substantially adversely affected.

                 (ii) The failure by FLIC or the Bank to pay you any portion of
your current compensation, or to pay you any portion of an installment of a
deferred compensation amount under any deferred compensation program, within
fourteen (14) days of the date such compensation is due.

        B. “Change of Control Event” shall mean the occurrence of any one of the
following:

                 (i) Continuing Outside Directors (as hereinafter defined) no
longer constitute at least two-thirds (2/3) of Outside Directors (as hereinafter
defined) of FLIC;

13

--------------------------------------------------------------------------------




                 (ii) There shall be consummated a merger or consolidation of
FLIC, unless at least two-thirds (2/3) of Continuing Outside Directors are to
continue to constitute at least two-thirds (2/3) of Continuing Directors;

                 (iii) At least two-thirds (2/3) of Continuing Outside Directors
determine that action taken by stockholders constitutes a Change of Control
Event; or

                 (iv) The Bank shall cease to be a wholly-owned subsidiary of
FLIC.

        C. “Continuing Outside Director” shall mean any individual who is not an
employee of FLIC or the Bank and who (i) is a director of FLIC as of the date
hereof, (ii) prior to election as a director is nominated by at least two-thirds
(2/3) of the Continuing Outside Directors, or (iii) following election as a
director is designated a Continuing Outside Director by at least two-thirds
(2/3) of Continuing Outside Directors.

        D. “Outside Director” shall mean an individual who is not an employee of
FLIC or the Bank who is a director of FLIC.

8. INSURANCE.


        8.1 In the event that you shall cease to be employed by the Bank under
circumstances entitling you to receive a Termination Payment hereunder, you
shall be entitled to the following insurance coverage:

        Health Insurance. FLIC shall, at no cost to you, continue to cover you
under, or provide you with, family medical and dental coverage subsequent to the
date of termination of your employment. Such coverage shall be continued for a
period ending on the date which is eighteen (18) months after the termination
date and shall be no less favorable than your medical and dental coverage in
effect on such termination date; provided, however, that if such termination
date is subsequent to the occurrence of a Change of Control Event, the coverage
to be provided hereunder shall be no less favorable than the coverage in effect
immediately prior to the occurrence of such Change of Control Event.

        8.2 Notwithstanding the provisions of the foregoing Section 8.1, the
obligation of FLIC to provide the health insurance coverage described therein
shall cease, as to each such policy and form of coverage, on the date when
another employer makes available to you benefits which are substantially
comparable to those described in such sections, regardless of whether the
benefits made available by such employer require a contribution on your part.

9. DEATH.


        In the event of your death subsequent to termination of your employment,
all payments and benefits due you hereunder shall be paid to your designated
beneficiary or beneficiaries or, if you have not designated a beneficiary or
beneficiaries, to your estate.

10. NON-SOLICITATION; CONFIDENTIALITY


        10.1 In consideration of the agreement by FLIC to make a Termination
Payment to you under the circumstances described in Section “4” hereof, and
regardless of whether you shall actually become entitled to receive a
Termination Payment, you agree that, for a period of two (2) years after the
termination of your employment by FLIC, you will not (i) on behalf of any
banking organization or lender doing business in New York City or in the
Counties of Nassau or Suffolk, directly or indirectly solicit the business of
any person or entity which shall be a customer of the Bank on the date of such
termination or facilitate or assist in the development of any business
relationship between any such banking organization or lender and any such
customer or (ii either directly or on behalf of any such banking organization or
lender, employ, retain, or solicit the employment or retention of, any person
who shall be an employee of the Bank on the date of such termination.

        10.2 You agree, without limitation as to time, to keep secret and retain
in confidence all confidential matters of FLIC and the Bank, whether developed
by FLIC, the Bank or you, including, without limitation, “know-how,” trade
secrets, customer lists, pricing policies, and operational methods, and not to
disclose them to anyone outside of FLIC or the Bank except in the course of
performing your duties hereunder or with the express written consent of FLIC.

14

--------------------------------------------------------------------------------




        10.3 If a court of competent jurisdiction determines that any covenant
contained herein is unreasonable because of its term or territorial scope, or
for any other reason, we agree that such court may reform the condition of such
covenant so that it is reasonable under the circumstances and this covenant, as
reformed, shall be enforceable.

11. MISCELLANEOUS.


        11.1 Legal Expenses. FLIC shall pay all costs and expenses incurred by
you or us, including attorneys’ fees and disbursements (at least monthly in the
case of costs and expenses incurred by you), in connection with any legal
proceedings (including, but not limited to, arbitration), whether or not
instituted by you or us, relating to the interpretation or enforcement of any
provision of this Agreement in connection with the termination of your
employment. FLIC also agrees to pay prejudgment interest on any money judgment
obtained by you as a result of such proceedings, calculated at the prime
interest rate of the Bank as in effect from time to time from the date that
payment should have been made to you hereunder. Notwithstanding the foregoing,
in the event that any legal proceedings referred to above result in a final
non-appealable determination that your employment was terminated because of
gross and substantial dishonesty on your part, FLIC shall have no further
obligation to you under this section and you shall refund to FLIC all amounts
previously paid to you pursuant to this section.

        11.2 Binding Effect; Successors. This Agreement shall be binding upon,
inure to the benefit of and be enforceable by you and us, your heirs and your
and our respective legal representatives, successors and assigns. If FLIC shall
be merged into or consolidated with another entity, the provisions hereof shall
be binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation. We shall required any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of FLIC, by agreement in form and
substance satisfactory to you, to expressly assume and agree to perform
hereunder in the same manner and to the same extent that we would be required to
perform hereunder if no such succession had taken place. The provisions hereof
shall continue to apply to each subsequent merger, consolidation or transfer of
assets of such subsequent employer.

        11.3 Notices.Any notices required to be given under this Agreement
shall, unless otherwise agreed to by you and us, be in writing and shall be sent
by certified mail, return receipt requested, to FLIC at 10 Glen Head Road, Glen
Head, New York 11545, Attention: Board of Directors, and to you at the home
address which you have designated in writing; or at such other address as you or
we may designate in writing, respectively.

        11.4 Waiver; Modification. No waiver or modification in whole or in part
of this Agreement, or any term or condition hereof, shall be effective against
any party unless in writing and duly signed by the party sought to be bound. Any
waiver of any breach of any provision hereof or any right or power by any party
on one occasion shall not be construed as a waiver of, or a bar to, the exercise
of such right or power on any other occasion or as a waiver of any subsequent
breach.

        11.5 Separability. Any provision of this Agreement which is
unenforceable or invalid in any respect in any jurisdiction shall be ineffective
in such jurisdiction to the extent that it is unenforceable or invalid without
affecting the remaining provisions hereof, which shall continue in full force
and effect. The enforceability or invalidity of a provision of the Agreement in
one jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

        11.6 Controlling Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed therein.

15

--------------------------------------------------------------------------------




        If this Agreement is satisfactory to you, would you kindly indicate your
acceptance by signing and returning the enclosed copy thereof to the Bank.

       Very truly yours,

       THE FIRST OF LONG ISLAND CORPORATION


By: /s/ Michael N. Vittorio
       ——————————————
       Michael N. Vittorio, President



Accepted and agreed to as
of the 25th day of February, 2005


/s/ Richard Kick
——————————————
Richard Kick

16

--------------------------------------------------------------------------------